COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00416-CR

The State of Texas                        §    From the 213th District Court

                                          §    of Tarrant County (1273898)

v.                                        §    January 21, 2016

                                          §    Opinion by Chief Justice Livingston

Laura Ann Swan                            §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order granting

Laura Ann Swan’s motion to suppress is affirmed.

      It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston